Cook, J.,
dissenting. I do not concur in that part of the opinion of the Court which holds that the defendant lessor company is responsible for the torts committed by its lessee, the Southern Railway Company.
Under the powers conferred upon defendant company in its charter, it bad the right to lease, and in exercising the same did lease, its railroad and all its property, rights and franchises (except the franchise to be and exist as a corporation) to the Southern Railway Company; and the latter, the Southern Railway Company, was, as such lessee, operating the same on its own account and was the employer of the plaintiff at the time when the alleged injury occurred, and there was no contraetoral relation existing between the plaintiff and defendant. In no jurisdiction (except our own) is it held that the lessor company is liable for the contracts or torts of the lessee company, except, 1st, when the lease is made without legal license or authority (in which case the lessee is deemed to be the agent of the lessor) ; 2d, when the license or authority to lease is coupled with an express provision that the lessor shall be and remain liable for the acts of its lessee.
In the case at bar, the lease was made under express authority granted in the charter of the lessor company, and there is no provision that it shall be liable for the contracts or torts of its lessee.
This doctrine was first held by this Court in Logan v. Railroad Co., 116 N. C., 904, and was approved in a number of cases thereafter. But when it was again presented to this Court for review (for the first time after I became a member of this Court), in Harden v. Railroad Co., and after a thorough study of the principle involved and examination of the decisions bearing upon the question, I became Satisfied that it was unsound in law, and thus gave a full expression of my views in my dissenting opinion, to which I now refer, without a re-discussion of the subject.